Citation Nr: 0718677	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.

This matter was remanded by the Board in September 2006 as 
the veteran requested a personal hearing before a Veteran Law 
Judge.  The appellant did not appear for his scheduled 
hearing.


FINDINGS OF FACT


1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level III hearing loss for the 
right ear and a Level III hearing loss for the left ear.

2.  The veteran experiences recurrent tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability evaluation.


CONCLUSIONS OF LAW


1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.385, 4.1, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).   

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure, as pertinent, to provide notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish, as pertinent, a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
claims, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the July 2002 
correspondence complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was afforded a meaningful opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Hence, the actions taken by VA cured 
the error in the timing of notice, and the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the initial noncompensable rating 
assigned for hearing loss and the initial 10 percent rating 
assigned for tinnitus; he is essentially asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another. Evans v. West, 12 Vet. App. 22, 30 
(1999).

I.   Entitlement to an initial compensable rating for 
service-connected hearing loss.

Background and Analysis

The veteran filed a claim for compensation for hearing loss 
in July 2002.  In a May 2003 decision, the RO assigned a non-
compensable rating for hearing loss.

The service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  The veteran's 
August 1956 discharge examination reported hearing to be 
within normal limits.

Private medical records indicated the veteran was fitted with 
hearing aids in 1988 after an audiological examination 
reported the veteran had moderately-severe to severe high 
frequency sensorineural hearing loss in the right ear and a 
severe to profound degree of high frequency sensorineural 
hearing loss in the left ear.  Word discrimination ability 
was moderately impaired with the right ear and the left ear 
was within normal limits.  

In March 2003, Mr. GB, submitted a statement reporting that 
he had served with the veteran, and one day after a tank 
shell detonated, the veteran reported a loud ringing in the 
his ears.  

In April 2003, the veteran underwent a VA audiological 
examination.  The claims file was available and reviewed by 
the examiner.  The audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:

500 1000 2000 3000 4000 Hz  R 15 15 60 85 80 Avg. 60 
                                                  L 15 15 60 
80 95 Avg. 63

Maryland CNC word list score was 84% right ear and 84% left 
ear.

Audiological test results indicated a moderately severe to 
severe sensorineural loss of hearing sensitivity from 2000 to 
4000 Hz in the veteran's right ear.  Test results also 
indicated a moderately severe to profound sensorineural loss 
of hearing sensitivity from 2000 to 4000 Hz in the veteran's 
left ear.  It was the opinion of the examiner that it was at 
least as likely as not that the veteran's hearing loss was 
related to his military service.  

Impaired hearing will be considered a disability only after 
threshold requirements are met. 38 C.F.R. § 3.385 (2006). 
Once disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores. 38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining a 
level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table 
VII; Lendenmann v. Principi, 3 Vet. App. at 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2006).

At the veteran's April 2003 examination, studies revealed the 
right ear had a 60 average decibel loss, and the left ear had 
a 63 decibel loss.  Speech discrimination was 84 percent in 
the right and 84 percent on the left.  Based on these 
findings, a review of 38 C.F.R. § 4.86, Table VI, shows that 
the right ear has a Roman Numeral III loss, and the left has 
a Roman Numeral III loss.  These equate to a noncompensable 
evaluation under 38 C.F.R. § 4.86, Table VII.  The veteran is 
currently and correctly evaluated at 0 percent disabled as 
per the diagnostic codes.  

Accordingly, the benefit sought on appeal is denied.

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.

Background and Analysis

The veteran filed a claim for compensation for tinnitus in 
July 2002.  The veteran was granted service connection for 
tinnitus in May 2004 and assigned a disability evaluation of 
10 percent, the maximum disability evaluation for tinnitus 
allowed under law.

The service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.  The veteran did report 
ringing in his ears over a five day period in November 1954.  
The examiner notated a normal examination.  The veteran's 
August 1956 discharge examination reported hearing to be 
within normal limits and there were no complaints or 
diagnosis of ringing in the ears.

The report of an April 2003 VA audiology examination includes 
a clinical finding of bilateral tinnitus. The medical 
evidence shows that the veteran suffers from tinnitus, which 
has been found to be related to his active duty service.  

The veteran's accredited representative, in August 2006, 
argued that the veteran was entitled to a 10 percent rating 
for tinnitus for each ear. See Appellant's Brief.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, 
which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head. 38 C.F.R. § 
4.87, Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral. The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit). To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith. The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). Citing United States Supreme
Court precedent, the Federal Circuit explained that an 
agency's interpretation of its own regulations was entitled 
to substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations. Finding that there was a lack of evidence in 
the record suggesting that VA's interpretation of Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Code 6260 in effect prior to 
June 2003 precludes an evaluation in excess of a single 10 
percent rating for tinnitus. Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus and a rating of 100 percent as requested 
by the veteran must be denied under both the new and old 
versions of the regulation. As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER


Entitlement to a compensable rating for service-connected 
hearing loss is denied

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


